355 F.2d 929
Luise S. CRISTIANI, Appellant,v.FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF SARASOTA etal., Appellees.
No. 22526.
United States Court of Appeals Fifth Circuit.
Feb. 9, 1966.

Appeal from the United States District Court for the Middle District of Florida, George C. Young, Judge.
Luise S. Cristiani, pro se.
W. Davis Parker, James L. Ritchey, Williams, Parker, Harrison & Dietz, Sarsota, Fla., for appellees.
Before GEWIN and COLEMAN, Circuit Judges, and McRAE, District Judge.
PER CURIAM.


1
The judgment of the District Court in this case is


2
Affirmed.